DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or canceled from the claim(s):
lateral center point 
the customer-side rotation shaft being on an opposite side of the operator side rotation shaft must be shown (the claim language implies that a customer-side rotation shaft and an operator-side rotation shaft is on opposing ends of each other, e.g. customer-side and operator-side are on opposing sides of a rotation shaft)  
rotation center of the customer-side rotation shaft being at a position on the center line
lateral end surfaces of the customer display and of the operator display
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 are objected to because of the following informalities:  
Claim 1 recites the limitation "the same direction”.  There is insufficient antecedent basis for this limitation in the claim.  Suggested language is “a same direction”.
Appropriate correction is required.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: POS TERMINAL DEVICE WITH ROTATABLE OPERATOR AND CUSTOMER DISPLAYS

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-5, 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5 and 7 recite “rear surfaces face each other”.  It is unclear what rear surfaces the applicant is referring to.  Rear surfaces of what?  Please clarify.  For examination purposes, the claim language will be interpreted as “a rear surface of each of the respective displays faces each other”.
Claims 1, 5 and 7 recite “the operator display and the customer display do not interfere when the customer display is rotated by 90 degrees”.  It is unclear what the applicant means by “the operator display and the customer display do not interfere”.  Furthermore, what does the applicant mean by “do not interfere”.  More specifically, it is unclear what the applicant means by the term “interfere”.  It is unclear what the operator display and the customer display do not interfere with, in addition to what the applicant means by “interfere”?  Please clarify. For examination purposes, the claim language will be interpreted as “the operator display and the customer display do not collide with each other when the operator display is rotated by 90 degrees”.
Claims 1, 5 and 7 recite “each lateral center point passes through a longitudinal center line of the housing”.  It is unclear what lateral center point the applicant is referring to.  Please clarify.  Furthermore, it is unclear what lateral is respect to, i.e. lateral with respect to what?  Please clarify.
Claims 1, 5 and 7 recite “ a rotation center of the customer-side rotation shaft is at a position that is spaced apart from the center line on an opposite side of the operator-side rotation shaft”, which implies that the customer-side rotation shaft is on an opposite side of an operator-side rotation shaft (i.e. the two rotation shafts are on opposite ends/side of each other).  It is unclear how the two rotation shafts are connected, i.e. on opposite ends of each other.   Please clarify.
Claims 1 and 9 recites “a lateral end surface having a shorter distance from the rotation center of the operator-side rotation shaft approaches the customer display”.  It is unclear what the applicant means by “a lateral end surface having a shorter distance from the rotation center”.  Does the applicant mean the lateral end surface has a length that is shorter than a distance between the lateral end surface and the rotation center?  It is unclear how a surface has a shorter distance from a rotation center.  Please clarify. Additionally, it is unclear what the applicant means by “approaches”, i.e. a lateral end surface approaches the customer display.  Does the applicant mean the customer display is rotated to be moved towards to the customer display?  Please clarify.
Claim 7 recites “a lateral end surface having a shorter distance from the rotation center of the customer-side rotation shaft approaches the operator display”.  It is unclear what the applicant means by “a lateral end surface having a shorter distance from the rotation center”.  Does the applicant mean the lateral end surface has a length that is shorter than a distance between the lateral end surface and the rotation center?   It is unclear how a surface has a shorter distance from a rotation center.  Please clarify. Additionally, it is unclear what the applicant means by “approaches”, i.e. a lateral end surface approaches the operator display.  Does the applicant mean the customer display is rotated to be moved towards to the operator display?  Please clarify.
Regarding claims 1, 7 and 9, the claims utilize the terms “longitudinal”, “lateral” and “horizontal direction”.  However, there does not appear to be clear points of reference to for these terms to determine their relative directions/positions, especially since the claims recite elements that are spaced apart from elements with respect to these terms.  I.e. it is unclear who constitutes lateral and horizontal without clear points of reference (e.g. height, horizontal length or width), or an axis.  For example, it appears from the claim language and from Fig. 5, “longitudinal” appears to be with respect to horizontal direction/lateral distance between two displays/a horizontal length of the housing (since customer and operator displays are located at longitudinal ends of the housing).  As such, is lateral with respect a horizontal direction or a vertical direction, e.g. height of the housing?  As such, is “lateral end surface”  of the display a vertical front or vertical rear surface of the display.  Please clarify.  
Claim 1 recites “the customer display is rotated by 90 degrees around the customer-side rotation shaft in the same direction as the operator display”.  It is unclear if the applicant means that the customer display is rotated by 90 degrees around the customer-side rotation shaft in the horizontal direction?  It is unclear what the applicant means by “the same direction as the operator display”, since a prior limitation recites that the operator display is rotated by a predetermined angle or less in a horizontal direction.  Please clarify.  Or does the applicant mean that the customer display is rotated in a direction towards the operator display.  Please clarify.
Claim 3 recites “a lateral end surface of the operator display being closer to the rotation center of the operator-side rotation shaft to the rotation center of the operator- side rotation shaft” is wordy and confusing.  Please clarify.  Additionally, claim 1 already recites “a lateral end surface”.  It is unclear if that of claim 3 is the same as that of claim 1.  If so, proper antecedent basis is needed.  The yare different lateral end surfaces, the claim language needs to differentiate the two lateral end surfaces better.  Please clarify.  Additionally, “a lateral end surface of the operator display being closer to the rotation center of the customer-side rotation shaft to the rotation center of the customer- side rotation shaft” is wordy and confusing.  Please clarify.
Claim 4 recites “the operator display interferes with the customer display including the customer-side rotation shaft when the operator display is rotated by 90 degrees, and the customer display interferes with the operator display including the operator-side rotation shaft when the customer display is rotated by 90 degrees”.  However this cannot further limit claim 1 since this limitation contradicts claim 1, in that claim 1 requires that the operator display and the customer display do not interfere when rotated at 90 degrees.  As such, it is unclear how both instances can occur when the display is rotated at a same angle.  Please clarify.
	Claims not specifically addressed are indefinite due to their dependency.

Examiner’s Remarks
With respect to claim(s) 1, 3-5, 7 and 9, the examiner makes no prior art rejection in view of the pending 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections.  More specifically, multiple limitations of claims 1, 7 and 9 are so unclear that these limitations cannot be examined on the merits.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamada (JP 2013182485) discloses a POS terminal device having an operator display and a customer display, wherein both displays are rotatable about angle of 45 degrees to less than 90 degrees in a vertical (tilt) direction.
	Baitz et al. (US 2017/0206750) discloses a cash register system with pivotable arms having displays attached at ends of the arms and the displays are rotatable.
Susaki et al. (US 2019/0236913) discloses a POS terminal device having a customer display and an operator display, wherein both displays are rotatable around respective hinges.
Nishio et al. (US 2019/0279470) discloses a POS terminal device having a customer display and an operator display, wherein both displays are rotatable in any direction.

Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868. The examiner can normally be reached Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUEZU ELLIS/Primary Examiner, Art Unit 2876